Case 2:20-cv-13134-LVP-RSW ECF No. 118-1, PageID.4791 Filed 04/06/21 Page 1 of 2



                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

  TIMOTHY KING, MARIAN ELLEN
  SHERIDAN, JOHN EARL
  HAGGARD, CHARLES JAMES
  RITCHARD, JAMES DAVID                      No. 2-20-cv-13134
  HOOPER, and DARREN WADE
  RUBINGH,                                   HON. LINDA V. PARKER

        Plaintiffs,
                                             MAG. R. STEVEN WHALEN
  v

  GRETCHEN WHITMER, in her
  official capacity as Governor of the
  State of Michigan, JOCELYN
  BENSON, in her official capacity as
  Michigan Secretary of State and the
  Michigan BOARD OF STATE
  CANVASSERS,

        Defendants,

  CITY OF DETROIT,
      Intervening Defendant,

  ROBERT DAVIS,
      Intervening Defendant,

  DEMOCRATIC NATIONAL
  COMMITTEE and MICHIGAN
  DEMOCRATIC PARTY,

       Intervening Defendants.
  ___________________________________

                               EXHIBIT LIST
Case 2:20-cv-13134-LVP-RSW ECF No. 118-1, PageID.4792 Filed 04/06/21 Page 2 of 2



      DEFENDANTS WHITMER AND BENSON’S MOTION FOR
          LEAVE TO FILE SUPPLEMENTAL BRIEFING

                               EXHIBIT LIST

        1. Defendants Whitmer and Benson’s Proposed Supplemental
 Brief in Support of Motion for Sanctions Under 28 U.S.C. § 1927
